Exhibit 10.7
Partner Agent
Assignment and Assumption Agreement
     This Partner Agent Assignment and Assumption Agreement (the “Agreement”) is
made and entered into as of June 10, 2009 by and between Risk Transfer Holdings,
Inc., to include all related entities, affiliates and subsidiaries contemplated
within the Amended and Restated SUA Insurance Company Partner Agent Program
Agreement (collectively, “RTH”), Risk Transfer Programs, LLC (“RTP”) and SUA
Insurance Company (the “Company”).
     WHEREAS, RTH wishes to transfer to RTP the rights, authority and
obligations as Partner Agent, as defined by the Amended and Restated SUA
Insurance Company Partner Agent Program Agreement (the “Partner Agent
Agreement”) dated June 10, 2009 and entered into by the Company and RTH;
     NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein and in accordance with Section IX.D. of the Partner Agent
Agreement, the parties hereto, intending to be legally bound hereby, agree as
follows:
1.   RTH hereby transfers and assigns all the rights, authority, duties and
obligations set forth and contained within the Partner Agent Agreement to RTP.
2.   RTP hereby assumes all the rights, authority, duties and obligations as
Partner Agent under the Partner Agent Agreement, and also agrees to be fully
bound by the terms and conditions set forth within the Partner Agent Agreement.
3.   The Company hereby agrees to the terms of this Agreement, recognizes and
approves this assignment, pursuant to the terms and conditions of the Partner
Agent Agreement, and hereby relieves and fully releases and discharges RTH of
and from any and all duties or obligations contemplated within or arising from
the Partner Agent Agreement.
[Remainder of page left intentionally blank]





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized representatives of the parties hereto as of the date written
above.
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.

      By:   /s/ Daniel A. Cacchione     Name:   Daniel A. Cacchione   Title:  
Senior Vice President, Chief Underwriting Officer   

RISK TRANSFER HOLDINGS, INC.

      By:   /s/ Paul R. Hughes   Name:   Paul R. Hughes   Title:   Chief
Executive Officer   

Risk Transfer Programs, LLC

      By:   /s/ Paul R. Hughes   Name:   Paul R. Hughes   Title:   Chief
Executive Officer   

